Citation Nr: 1031037	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a non-service-connected death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from 
September 1941 to July 1942 and from  August 1945 to November 
1945.  He was a prisoner of War (POW) from April 1942 to July 
1942.  The appellant claims benefits as the Veteran's surviving 
spouse.  This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran died 
on July [redacted], 1995, with the immediate cause being cardio-
respiratory arrest, and the antecedent cause being liver cancer. 
 
2.  Service connection was not in effect for any disabilities at 
the time of the Veteran's death.

3.  No competent evidence has been submitted or identified to 
demonstrate that the Veteran's death was related to his military 
service.

4.  The Veteran did not have qualifying service to be eligible 
for VA pension benefits, and therefore the appellant, as his 
surviving spouse, is not eligible for VA death pension benefits.

5.  The appellant did not file a claim for service connection for 
the cause of death  or death pension benefits until February 
2008, which was more than one year after the Veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military service, 
nor is there a basis for a presumption that it was so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2009).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2009).

3.  The requirements for entitlement to accrued benefits have not 
been met, as the claim was not timely filed.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In April 2009 VA sent the appellant a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA.  The 
letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letter provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2008 rating decision, September 
2008 SOC, and October 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided her with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to respond to 
VA notices.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the cause of 
a veteran's death, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate such a claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
DIC, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The Board finds 
that in the present case the requirements of the VCAA notice 
under the Hupp decision were fulfilled in the April 2009 letter 
to the appellant.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as the 
assignment of an effective date.  This requirement was fulfilled 
in the April 2009 letter which VA sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Relevant Law, Factual Background, and Analysis

A.  Service  Connection - Cause of Death

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection 
may also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation .  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or illness 
in service caused or led to her husband's death.  The Veteran's 
death certificate states that he died on July [redacted], 1995, at the 
age of 77, from cardio-respiratory arrest, with an underlying 
cause of liver cancer.  

A review of the record indicates the Veteran was a POW from April 
1942 to July 1942.  The record contains a statement of Dr. 
J.C.S., who wrote in March 1942 that he had examined the Veteran, 
who was suffering from preliminary tuberculosis with hemoptysis, 
fever, cough, emaciation, loss of weight, night sweating, 
insomnia, cardiovascular disease with high blood pressure, heart 
disease with cardiomegally, and avitaminosis.  Dr. S also wrote 
that he had treated a wound sustained by the Veteran, inflicted 
by artillery shrapnel passing through the right knee joint.  In 
addition, the Veteran had had dysentery.

Service department records on file include an Affidavit for 
Philippine Army Personnel executed by the Veteran in November 
1945 in which, in the space for a listing of the chronological 
history of any wounds and illnesses incurred, the entry is 
"none".  In a later Affidavit for Philippine Army Personnel, 
executed by the Veteran in September 1945, he claimed "malaria" 
while a POW in May 1942.  He reported no wounds of any kind on 
either affidavit.  In addition, a physical examination performed 
in September 1945 was negative for any complaint or finding of 
musculoskeletal abnormality.

In a May 1964 statement, P.A.H. and R.L.S. indicated that they 
personally knew the Veteran and that he was treated by an 
American doctor during World War II for a wound in the right 
thigh caused by bomb shrapnel.  After the Veteran was released 
from treatment he had shown them the scar.  Dr. S wrote in a 
September 1971 affidavit that he was a Filipino who had served in 
the Philippine Commonwealth Army, during which time he treated 
the Veteran in March 1942 for a wound in the right knee caused by 
shrapnel.  In addition, Dr. S wrote that in 1946 he found that 
the Veteran could no longer work due to the disability from which 
he was suffering.

August 1971 to October 1971 VA treatment records indicate the 
Veteran was treated for chest and back pain that had started four 
years before and was accompanied by a cough with occasional blood 
streaking.  It had been diagnosed as pulmonary tuberculosis, and 
the prior year the Veteran had taken anti-tuberculosis drugs.  He 
was hospitalized for two months and was to continue taking anti-
tuberculosis drugs on an outpatient basis.  He was also diagnosed 
with bilateral presbyopia and hookworm, which was treated.  A 
handwritten addition to the treatment notes indicate that the 
residuals of avitaminosis and dysentery were not found and that 
there was a scar in the right thigh.  V.V.C., M.D., wrote in a 
June 1972 statement that he was treating the Veteran for beriberi 
and chronic dysentery with avitaminosis, which the Veteran had 
contracted while a POW.  Dr. C opined that the Veteran could not 
work and had a disability percentage of 50.  

R.S.-R. wrote in September 1982 that she had treated the Veteran 
in 1946 for a chronic cough accompanied by blood, chest and back 
pain, loss of weight and appetite, rise of temperature in the 
afternoon, night sweats, and insomnia.  He had also been 
suffering from recurrent and chronic bowel movements 
characterized by bloody stool.  Dr. S-R also noted that the 
Veteran had a history of a shrapnel wound in the right knee from 
his service.  She diagnosed the Veteran with pulmonary 
tuberculosis, moderately advanced, bilateral chronic; dysentery, 
chronic; shrapnel wounds, right knee joint; malnutrition, 
chronic; and avitaminosis, chronic.

At a November 1987 VA examination the Veteran was diagnosed with 
bilateral otitis media, a bilateral immature cataract, bilateral 
myopic astigmatism, and generalized arteriosclerosis with no 
evidence of hypertension or beriberi heart disease.  Chest X-rays 
showed pulmonary pathology of both upper lobes of undetermined 
etiology, with left medial basal pneumonitis.  There were also 
residuals of shell fragment wounds on the right lower extremity.  
Furthermore, the Veteran had non-specific colitis and a mild 
urinary tract infection.  There were no residuals of 
avitaminosis, malnutrition, or dysentery.

The Veteran's death certificate indicates that he died of liver 
cancer, and there is no indication from the record that this or 
the cardio-respiratory arrest that was caused by the liver cancer 
were related to the Veteran's active service.  The record 
contains equivocal evidence indicating that the Veteran's right 
lower extremity was wounded during service, but it does not show 
that this contributed to his death.  

Liver cancer is not among the diseases for which there is a 
presumption of service connection for former POWs.  See 38 C.F.R. 
§§ 3.307, 3.309(c).  The Board notes that, although avitaminosis, 
beriberi, chronic dysentery, and malnutrition are among those 
diseases for which there is a presumption of service connection 
for former POWs, there is no indication from the record that they 
caused or contributed to the Veteran's death.  See id.  
Furthermore, none of these diseases was found at the November 
1987 VA examination.  In addition, the statements from Mr. H and 
Mr. S, Dr. S, Dr. C, and Dr. S-R do not discuss the liver cancer 
which caused the Veteran's death.  

The Board also notes some inconsistency between the statements of 
Dr. S.  In his first statement, dated in March 1942, he listed a 
number of diseases as afflicting the Veteran (including 
"preliminary tuberculosis"), as well as a shrapnel wound of the 
right knee.  In his September 1971 affidavit, Dr. S made a 
general statement that "thousands of Americans and Filipino 
soldiers" had suffered and died from a number of health problems 
in the death march from Bataan and concentration camp detention 
in 1942, but as to the Veteran specifically, he stated only that 
he had treated him in March 1942 for a right knee shrapnel wound, 
and did not mention any diagnosis or treatment for tuberculosis.  
In any event, this and other statements in the record referring 
to tuberculosis are moot in the present appeal, since there is no 
indication in the evidentiary record that tuberculosis caused or 
contributed to the death of the Veteran.

We recognize the sincerity of the appellant's arguments that the 
cause of the Veteran's death was service connected.  However, the 
resolution of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that a 
claimant's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).  However, liver cancer and 
cardio-respiratory arrest require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to warrant 
a favorable decision.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death. 


B.  Non-Service-Connected Death Pension

As noted in the Introduction, above, the decedent had recognized 
service with the Philippine Commonwealth Army from September 1941 
to July 1942 and from August 1945 to November 1945.

This category of service does not qualify the decedent for VA 
pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996), it was held that, under 38 U.S.C.A. § 107(a), certain 
service by an individual before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines is deemed not to be active service for the purpose of 
granting non-service-connected benefits, including VA pension 
benefits, although such a decedent may receive other types of VA 
benefits, e.g., disability compensation benefits, where supported 
by the evidence.  It was noted in Cacalda, supra, that this law 
had been held not to violate the United States Constitution, 
citing Quiban v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 
1991).

Here, as in Cacalda, supra, the decedent's recognized service 
falls into the service period category which expressly has been 
deemed not to be active military service for the purpose of 
receiving VA non-service-connected pension benefits.  Thus, the 
appellant is not entitled to VA death pension benefits, because 
it must be predicated upon the decedent's eligibility.  With his 
eligibility lacking, so too is hers.  Since the law is 
dispositive of her claim, as in Cacalda, supra, her appeal as to 
this issue must be terminated because of the absence of legal 
merit or the lack of entitlement under the law, analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure for failure to 
state a claim upon which relief can be granted.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In order to 
establish basic eligibility for VA disability pension benefits, 
it is required, in part, that the individual with respect to whom 
pension is claimed be a veteran who had active military, naval, 
or air service as defined by law.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

C.  Accrued Benefits

The pertinent law and regulations governing claims for accrued 
benefits state that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to which 
he was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension or dependency 
and indemnity compensation by a surviving spouse shall include a 
claim for any accrued benefits. 38 C.F.R. § 3.1000(c); see also 
38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in July 1995.  At the 
time of his death, he did not have any service-connected 
disabilities, nor was there any claim for service connection 
pending.  A review of the file reveals the appellant did not 
submit a claim for death pension or DIC until more than one year 
after her husband's death.  In this regard, the Board notes the 
appellant submitted her formal claim in February 2008, which was 
more than 12 years after the Veteran's death.  Therefore, because 
the appellant's claim for death benefits was received in excess 
of the one-year time requirement, she is not legally entitled to 
accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim must 
be denied because of the absence of legal entitlement under the 
law.  See Sabonis, 6 Vet. App. at 430.




ORDER

Entitlement to service connection for cause of death is denied.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied, as a matter of law.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


